SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For14November 2014 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Total Voting Rights dated 03 November 2014 ﻿ InterContinental Hotels Group PLC (the "Company") Voting Rights and Capital In accordance with Disclosure and Transparency Rule 5.6.1, the Company advises the market of the following: As at 31 October 2014, the Company's issued share capital consisted of 247,655,712 ordinary shares of 15 265/329 pence each with voting rights and the Company held 11,538,456 ordinary shares in Treasury. Therefore the total number of voting rights in the Company was 236,117,256. The above figure, 236,117,256 may be used by shareholders as the denominator for the calculations by which they may determine if they are required to notify their interest in, or a change to their interest in, the Company under the Financial Conduct Authority's Disclosure and Transparency Rules. Nicolette Henfrey SVP, Deputy Company Secretary & Head of Corporate Legal For further information, please contact: Corporate Legal & Secretariat (Nicolette Henfrey): +44 (0)1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ H. Patel Name: H. PATEL Title: COMPANY SECRETARIAL OFFICER Date: 14November 2014
